Citation Nr: 1705460	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-08 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral inguinal hernia, status post-surgery.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1985 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

When this case was before the Board in June 2012, it was remanded to the RO to issue a Statement of the Case (SOC).  The RO issued a SOC in March 2013 and the Veteran perfected his appeal that same month.   


FINDING OF FACT

The Veteran's bilateral inguinal hernia is etiologically related to his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral inguinal hernia, status post-surgery are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.






Factual Background and Analysis

The Veteran is seeking service connection for his bilateral inguinal hernia, which he contends was incurred in service. 

In his March 2013 VA Form 9, the Veteran asserted he had to lift patients out of special beds for five years as a clinical nurse in service.  His Form DD-214 confirms the Veteran's MOS.  In his August 1994 separation exam, the Veteran was diagnosed with a bilateral inguinal bulge.  A review of the evidence also reveals the Veteran underwent surgery to repair a bilateral inguinal hernia in January 1997.  Presently, the Veteran has residuals of the hernia as well as surgical scars.  Therefore the central issue to resolve is whether the Veteran's bilateral inguinal hernia is related to his active duty service. 

The Board notes the Veteran underwent a VA examination in February 2013 in which the examiner noted the August 1994 diagnosis as well as the January 1997 reparative surgery.  The examiner concluded the hernia was less likely than not incurred in or caused by the claimed in-service injury or illness.  He supported this conclusion by stating he found no evidence of inguinal hernias in service "despite credible reports from the Veteran that due to his duties as a nurse he had to lift patients causing bulging of his lower abdomen."  The examiner further reasoned the August 1994 note was "unequivocal that no inguinal hernia was found, a bulge was noted which does not meet the criteria of a chronic diagnosis." 

The Veteran most recently underwent an examination by a private physician familiar with the Veteran's medical history in September 2016.  In his conclusion, the physician stated the Veteran's bilateral inguinal hernia "[had] its origin while on active duty when it was noted he had a bilateral inguinal bulge."  The physician further reasoned that although the hernia was diagnosed over one year later, "it is more likely than not the finding of the inguinal bulge on active duty was the origin of the bilateral inguinal hernia [.]"  In reaching this conclusion the physician considered the Veteran's service treatment records, the Veteran's statement regarding his medical history, the post-service medical evidence, and the January 1997 surgical report.

The Board notes the VA examiner failed to properly consider the Veteran's statements about his duties as a clinical nurse in service as well as the medical evidence showing a diagnosis of a bilateral inguinal bulge in August 1994.  While he did note the Veteran's credible reports, the examiner based his conclusion on the fact that an inguinal bulge does not meet the criteria of a chronic diagnosis.  However, service connection does not depend on a chronic diagnosis in service.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Here, the August 1994 separation exam notation, as well as the Veteran's credible reports of his in-service duties as a clinical nurse, particularly lifting patients from special beds, provides clear evidence that his bilateral inguinal hernia began in service.  Indeed, this is the approach the private physician seems to have taken during the September 2016 examination.  In that examination, the physician noted the Veteran's diagnosis of a bilateral inguinal bulge, a high right testicle noted in a progress note from July 1996, and the bilateral inguinal reparative surgery from January 1997.  Taking this history into account as well as the Veteran's reports, the physician concluded the bilateral inguinal hernia was at least as likely related to the Veteran's active duty service. 

Given that the VA examiner did not properly consider the Veteran's credible reports and incorrectly based his negative opinion on the absence of a chronic diagnosis in service, and given the private physician provided a well-supported opinion of the Veteran's in-service history as it relates to his subsequent diagnosis of a bilateral inguinal hernia as well as the surgery performed to repair said hernia, the Board finds the physician's positive medical opinion more probative than the VA examiner's negative opinion.  As such, the Board finds service connection for a bilateral inguinal hernia is warranted. 






ORDER

Service connection for a bilateral inguinal hernia, status post-surgery is granted. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


